Citation Nr: 1415997	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to the purchase and installation of a platform lift for access to the Veteran's basement pursuant to a program of independent living services under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1972 to May 1974.  The Board notes that the Veteran has been service connected at 100 percent disabling since 2004 for loss of use of both feet due to multiple sclerosis; he has several other service-connected disabilities stemming from his multiple sclerosis as well.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to Chapter 31 benefits in order to install a platform lift in the Veteran's house for access to his basement, and instead unilaterally changed the Veteran's Individual Independent Living Plan (IILP) to include construction of a "safe room" in the Veteran's garage for inclement weather instead.  The Veteran registered the appropriate disagreement with the change of his IILP and the case has been appropriately appealed to the Board at this time.


FINDINGS OF FACT

1.  Due to the Veteran's severe disabilities, a vocational goal is not reasonably feasible and the Veteran was given an evaluation of independent living services by the Vocational Rehabilitation and Employment Services (VR&E Services). 

2.  The Veteran needs construction and installation of a platform lift with access to his basement in order to provide him access to his entire house-the agreed upon long-term goal in the May 4, 2011 IILP-including shelter from inclement weather, access to heating, cooling and water pipes for routine maintenance as a homeowner, and use and enjoyment of his entire home, in order to attempt to gain more independence in his daily living.



CONCLUSION OF LAW

The criteria for the purchase and installation of a platform lift for access to the Veteran's basement pursuant to a program of independent living services under Chapter 31 of Title 38 of the United States Code have been met.  38 U.S.C.A. § 3100, 3101, 3109, 3120 (West 2002); 38 C.F.R. §§ 3.102, 21.1, 21.35, 21.76, 21.160, 21.162 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

The Board notes that Veteran's medical claims file was not made available and only the vocational rehabilitation file was considered in this case.  However, the evidence available to the Board, which included medical records and lay evidence regarding medical treatment, was more than sufficient for the purpose of determining the question at hand.


Analysis

For those veterans for whom a vocational goal is not reasonably feasible due to severe disabilities, VA conducts a program of independent living services.  38 U.S.C.A. § 3109, 3120.  The program includes the services needed to enable a Veteran to achieve maximum independence in daily living, including counseling, diagnostic, medical, social, psychological, and educational services.  38 U.S.C.A. § 3100, 3101; 38 C.F.R. § 21.35.  Independence in daily living is defined as the ability of a Veteran, either without the services of others or with a reduced level of the services of others, to live and function within such Veteran's family and community.  38 U.S.C.A. § 3101(2); 38 C.F.R. § 21.160(b). 

In VA Precedent Opinion 6-2001, VA's General Counsel found that services requested pursuant to a program of independent living services (in that case, the construction of an enclosed studio on the rear of the veteran's home) may be approved when such services are found necessary as part of an individualized IL program.  In this regard, General Counsel once again noted that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  In doing so, General Counsel clarified that the operative word in the forgoing sentence was "necessary," that is, the IL services (to include services that may have a recreational component) provided to the veteran must be vital to achieving the IL goal, not merely desirable or helpful.  For example, in the case before VA's General Counsel upon which Precedent Opinion 6-2001 was based, the veteran's VR&E counselor had determined that a proposed enclosed-deck studio where the veteran could gain proximity to the outdoors and pursue his painting and photography interests was necessary to permit the veteran to maintain maximum independence in daily living.  See VAOGCPREC 6-2001, p. 1.  In addressing the question of whether the assistance proposed by the VR&E counselor could be independently authorized under Chapter 31 as part of the veteran's program of independent living services, General Counsel determined that providing appropriate accommodations to and modifications of living space remained a viable option under Chapter 31; and that "such a fact-based determination, if supported by the record, in our view would establish the proposed services as among those that may be authorized for an eligible veteran under sections 3120 and 3104(a)(15) of chapter 31."  Id., pgs. 1-3, 7.

In June 2010, a VA Vocational and Rehabilitation Counselor (VRC) determined that in light of the Veteran's severe disabilities, a vocational goal was not reasonably feasible and he was given an evaluation that rehabilitation services would include independent living services.  38 U.S.C.A. § 3109; 38 C.F.R. § 21.35(h)(3).  

Subsequently, the Veteran requested some sort of wheelchair glide or lift access to his basement in order to access his in-floor heating and cooling system, as well as his water pipes in case of emergencies and for routine maintenance as a homeowner.  He additionally indicated that he wished to access the basement for shelter during inclement weather emergencies.

In relatively short summary, after review of the rehabilitation folder, the Board notes that this case stems from a SAH home loan which was procured to build the Veteran an accessible home.  Initially, plans for construction of the new home included construction of a stair lift/glide from the main floor to the basement.  During the construction phase, however, it appears that the floor plans were changed-without the Veteran's knowledge or consent-which resulted in the basement stairwell being placed against a concrete wall and in such a confined space that installation of the stair lift/glide was not possible.  The SAH grant money apparently ran out and thus changing the accessibility of the Veteran's basement fell to VA's VR&E Services under the Independent Living Program.

The Veteran's VRC and the Veteran looked at a number of options, including a stair glide.  However, the Veteran's VA primary physician, after examination in March 2011, determined that the Veteran would be a fall risk on transfer from his wheelchair to any glide system that was put in.  It was settled upon that a platform lift would be installed in order for the Veteran to gain access to his basement.

The Board specifically points to the April 11, 2011 telephone note which noted that the Veteran's VA primary physician was asked by VR&E Services regarding a submission for an elevator for the Veteran's home, and that VR&E services would cover the cost if such was not covered by prosthetics.  He would submit a request to Prosthetics and would see what was decided.

The Veteran and the VRC then looked at a platform lift system for installation.  It appears that the VRC and the Chief of Prosthetics agreed that the Veteran's platform lift would be purchased and installed on May 3, 2011.  

On May 4, 2011, the Veteran and the VRC signed an IILP, dated May 4, 2011, which in pertinent part, indicated 

[The sole objective was to] maximize [the Veteran's] ability to access his entire home, providing him with a safe place to go with inclement weather as well as ability to maintain control of his heat and air quality in his home. . . . [Such would include the] purchase and installation of a platform lift through prosthetics and construction costs for this installation provided by Chapter 31. . . . [The] Veteran lives alone and now will be able to access his basement for use for safety issues in inclement weather as well as controlling his in-floor heating and general maintenance of his furnace located in the basement. . . . [In Box 11, titled Closure Statement, it was noted in bold:] Veteran will have full access to entire home.

Subsequently, bids were put out by VA for platform lifts and construction contractors' costs to modify the Veteran's home accordingly.  

After receipt of the bids, it appears that a new Chief of Prosthetics wanted a medical justification for the lift before he would sign off on appropriating the funding for the platform lift; this appears to have occurred on May 18, 2011, approximately 2 weeks after initial assent regarding purchase of the lift was given.  It appears that it was then settled on by the Chief of Prosthetics and the VRC that a platform lift was not medically necessary, and that the main concern was getting the Veteran a safe room for sheltering during inclement weather on the main floor of his home.  

Consequently, it appears that bids were obtained for the construction of a safe room in the Veteran's garage instead, and the VRC submitted a change to the Veteran's IILP for the construction of the safe room in the garage instead of the platform lift to the basement, as that safe room was more adequate and feasible to the sole need of obtaining shelter from inclement weather.  With regards to access to the heating and cooling systems in the basement, it was determined that as the Veteran had contracted for services from outside contractors to fill that need and therefore his access to the basement was not necessary; thus, building the safe room was a more feasible remedy than the lift to the basement.

In this case, after review of the claims file, the Board finds that the Veteran's initial wishes for a platform lift for basement access is granted.  The Board, by resolving doubt in favor of the Veteran, finds that this will aid him in an attempt at more independent living.  

First, the Board notes that it appears that the Veteran, the VRC and other VA officials were initially on board and had approved the purchase and installation of the platform lift to the basement in the May 4, 2011 IILP.  It was not until sometime in May or June 2011 that the new Chief of Prosthetics required a medical justification for the purchase that other options for a safe room-something the Veteran and his representative indicate that he has never asked for, does not want, and does not need-were explored.  

The Board notes that the Veteran has consistently throughout the record indicated that the entire goal of his claim was to have access to his basement in case of emergencies and in order to do routine maintenance.  There is additionally the raised issue of the fact that this was an SAH-loan project gone wrong, in which the Veteran was initially supposed to have access to the basement, but due to no fault of his own, construction of his house would not allow that to occur.  

The Board notes that the Veteran's use and enjoyment of his own specially-built home is quite clearly something that would allow him to attempt to live a more independent life.  This is an aspect that the VRC never addressed below, but appears to have been a major reason for any accommodation being made in the first place.  The Board notes the IILP's statement in Box 11 notes solely that the IILP was for the Veteran's access to the entire house, in order to facilitate more independent living.  It is with that goal in mind that the Board has reviewed this case.

Next, the Board finds that the VRC's disregard of the Veteran's desire to perform and have access to his heating system in his basement as unnecessary because he has hired contractors to care for that in his stead does not explain the initial apparent belief that such was a reasonably feasible need.  In fact, the Board highly respects the Veteran's desire to attempt to perform routine maintenance on his own home as a homeowner.  This desire to attempt to be independent in his activities of daily living is the exact reason and policy behind the Independent Living Program.  As such, the Veteran should not penalized in this case for wanting to do something that he cannot currently perform because he cannot reach that area in his home at the present time.  Sure, the Veteran currently has people come over to perform the maintenance, but is the whole point of the Independent Living Program to allow the Veteran to be able to do such routine maintenance himself and be more self-sufficient.  The policy behind the program supports the Veteran's desire for a lift.

Additionally, the Board notes that it appears that the platform lift project was deemed reasonably feasible for an attempt by the Veteran to live a more independent daily existence up until the point where the new Chief of Prosthetics demanded to know the medical necessity of basement access.  

The Board has extensively reviewed the relevant regulations, and does not find the need for a "medical justification" anywhere in those regulations.  Again, the point of this program is allow the Veteran to be more independent in his activities of daily living by giving the him the "appropriate housing accommodations" to accomplish that goal.  The housing accommodations are already medically justified in this case by the Veteran's service-connected disabilities and the fact that he is wheelchair-bound as a result.  As for a medical justification for having a lift to the basement, requiring a medical justification is beyond the scope of the controlling regulations in this case.

As noted, the Veteran wishes to engage in his ability to maintain his house as a homeowner, to access his basement in case of emergencies and for use and enjoyment, and shelter in his basement during inclement weather.  His stated goal, which the VRC agreed to, was "access to his entire house."

Finally, the Board does not understand how changing the agreed upon plan to a safe room in the Veteran's garage from platform lift to the basement at all advances the noted goals of (a) safety during storms; and (b) access to the entire house.  It clearly does not do (b).  But, it seems odd to the Board that requiring the Veteran to go outside to his garage in order to get into a safe room versus quickly accessing a lift and riding down to the basement, puts the Veteran into a more precarious and potentially harmful situation during inclement weather by building him a safe room rather than installing the platform lift, as requested.  

In summary, by resolving doubt in favor of the Veteran, the Board finds that the Veteran needs construction and installation of a platform lift elevator with access to his basement in order to provide him access to his entire house-the agreed upon long-term goal in the May 4, 2011 IILP-including shelter from inclement weather, access to heating, cooling and water pipes for routine maintenance as a homeowner, and use and enjoyment of his entire home, in order to attempt to gain more independence in his daily living.

Here, the issue is whether such purchase and installation of a platform lift with access to the basement is necessary to promote the Veteran's independence in daily life-not whether there is adequate medical justification for access to the basement in the first place.  The Veteran wishes to act as any normal homeowner would, which includes accessing all parts of his home, performing routine maintenance if he so chooses, and being able to access the basement of his home for shelter during inclement weather.   The Board finds that these are not unreasonable requests or 

desires, nor that building a safe room more feasibly accomplishes these requests or desires or would more appropriately aid the Veteran in living a more independent existence.  

Accordingly, the Board finds that the foregoing evidence weighs in favor of such a finding, particularly given the significant limitations placed on the Veteran by his service-connected multiple sclerosis and associated disabilities.  The claim is therefore granted at this time.  


ORDER


Entitlement to the purchase and installation of a platform lift elevator for access to the Veteran's basement pursuant to a program of independent living services under Chapter 31 of Title 38 of the United States Code is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


